Title: To Alexander Hamilton from Oliver Emerson, 19 March 1800
From: Emerson, Oliver
To: Hamilton, Alexander


          
            Sir
            Portland 19th March 1800
          
          Since I had the honor to receive my appointment, as Cadet in the 15th Regiment, I find my pay and emoluments are not sufficient to support me, from this circumstance, and many others, it renders it very inconvenient and injurious, to my interest, to continue in the service. If it’s agreeable to you I shou’d wish to receive a discharge, having consulted the Commanding Officer of the Regiment and obtained his consent to make this request.
          I have the honor to be with great respect Sir your obedt. huml Servt.
          
            Oliver Emerson
          
          Major General Hamilton
        